Citation Nr: 0839620	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-23 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 20, 2006 
for the award of death pension benefits.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.  He died in September 1960.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted death pension benefits, 
effective June 20, 2006.


FINDING OF FACT

The appellant's claim for death pension benefits was received 
by VA on September 19, 2005.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the 
criteria for an effective date of September 19, 2005 for the 
award of death pension benefits have been met.  38 U.S.C.A. 
§§ 501(a), 5110, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.400(c)(3)(i) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2007), defines VA's duty to assist 
the veteran in the development of a claim.  VA regulations 
for the implementation of the VCAA were codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, a September 2006 letter provided the required notice to 
the appellant.  

The appellant's claim for an earlier effective date for the 
award of death pension benefits is a downstream issue from 
her application for death pension benefits.  For example, she 
filed a claim for death pension benefits, which VA awarded in 
the April 2007 rating decision.  The appellant has filed a 
notice of disagreement arguing that she should be awarded an 
earlier effective date for these benefits.  In May 2007, VA 
issued a notice letter to the appellant advising her 
regarding how effective dates are determined.  Moreover, in 
this type of circumstance, VA is not required to issue a new 
VCAA letter.  VAOPGCPREC 8-2003.  Rather, the provisions of 
38 U.S.C.A. § 7105(d) require VA to issue a statement of the 
case if the disagreement is not resolved.  Id.  VA issued a 
statement of the case in July 2007.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant, as the record does not 
otherwise indicate any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist a 
claimant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Finally, it is determined that these various letters have 
also met the requirements of Hupp v. Nicholson, 21 Vet. App. 
342 (2007).

Finally, because the full benefits sought on appeal are being 
granted by this Board decision to the extent allowed by law, 
no further notice or assistance to the appellant is required.  
The notice and duty to assist provisions have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Earlier Effective Date Analysis

The appellant contends that she should be awarded death 
pension benefits as of September 2005 because she had filed a 
claim for death pension benefits in September 2005.  In this 
case, the appellant's death pension claim is date stamped as 
having been received by VA on June 20, 2006.  The appellant 
strongly asserts that she filed the death pension claim with 
VA in September 2005.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for pension benefits shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  The effective date of an award of death 
pension for which application is received within one year 
from the date of death shall be the first day of the month in 
which the death occurred.  38 U.S.C.A. § 5110(d)(2).  The 
implementing regulation provides that the effective date of 
death pension filed after December 2004 will be day of the 
month in which the veteran's death occurred if received 
within one year after the date of death; otherwise, the 
effective date for death pension is the date of receipt of 
claim.  38 C.F.R. § 3.400(c)(3)(i).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  "Date of 
receipt" means the date on which a claim, information, or 
evidence was received in the Department of Veterans Affairs.  
38 C.F.R. § 3.1(r).  To the extent the language of a 
regulation is ambiguous, "interpretive doubt is to be 
construed in the [appellant's] favor."  Savage v. Gober, 10 
Vet. App. 488 (1997), citing Brown v. Gardner, 513 U.S. 115, 
117-18 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).  

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of an effective 
date of September 19, 2005 for the award of death pension 
benefits.  The Board notes the June 20, 2006 VA date stamp on 
the appellant's death pension claim, which tends to show non-
receipt of the appellant's death pension claim until June 20, 
2006; however, notwithstanding the June 20, 2006 VA date 
stamp, the Board finds that any presumption of administrative 
regularity regarding receipt of the appellant's claim in this 
case was rebutted by clear evidence to the contrary.  As  
result, the Board finds that the appellant's claim for death 
pension benefits was received by VA on September 19, 2005.

With regard to the June 20, 2006 VA date stamp on the 
appellant's death pension claim, as a general matter, Courts 
and other adjudicators will presume that public officers have 
properly discharged their official duties, to include proper 
mailing of notification of decisions and documenting the date 
a mailing was received.  This presumption remains intact 
unless a party offers clear evidence to the contrary.  A 
party challenging the presumption must produce clear evidence 
of irregularity to overcome such presumption.  If a party 
successfully provides clear evidence to rebut the initial 
presumption of regularity, the burden shifts to VA to 
establish regularity in the administrative procedure.  See 
Jennings v. Mansfield, 509 F.3d 1362, 1367 (Fed. Cir. 2007); 
Butler v. Principi, 244 F.3d 1337, 1340 (2001); Clarke v. 
Nicholson, 21 Vet. App. 130, 133 (2007) (discussing 
presumption of regularity); Ashley v. Derwinski, 2 Vet. App. 
62, 64 (1992).  

In the instant case, the Board finds that the evidence that 
is of record is sufficient to rebut the presumption of 
administrative regularity of the June 20, 2006 VA date stamp, 
which tends to show non-receipt of the appellant's death 
pension claim until June 20, 2006.  It is clear from the 
record that the appellant intended to file a claim for death 
pension benefits in September 2005, and the appellant has 
consistently and strongly asserted that she did file a death 
pension claim with VA in September 2005.  For example, the 
appellant stated in her notice of disagreement, received in 
April 2007, that she filed her original claim in September 
2005 and requested VA to please consider an effective date of 
September 2005.  In her VA Form 9, Appeal to the Board, she 
stated that the requested information and application was 
sent to the VA in September 2005, and requested an earlier 
effective date for death pension benefits.  

The evidence of record includes the fact that the appellant 
signed a claim form and other documents in September 2005.  
For example, a VA Form 21-0779, Request for Nursing Home 
Information In Connection With Claim for Aid and Attendance, 
was signed on September 8, 2005, noting that the appellant 
had been admitted to the nursing home on that date.  A VA 
Form 21-534, Application for Dependence and Indemnity 
Compensation, Death Pension, And Accrued Benefits by a 
Surviving Spouse or Child, was signed by the appellant on 
September 19, 2005.  There is no evidence or reason indicated 
for any delay on the part of the appellant in submitting such 
claim for benefits to VA.  To the contrary, the economic 
incentives were for the appellant and the nursing home to 
submit such a claim or requested information immediately in 
order to receive payment from VA based on death pension 
eligibility due to significant nursing home and medical 
expenses that began in September 2005. 

The strongest evidence that rebuts the presumption that the 
appellant's death pension claim was not received by VA until 
July 20, 2006 (date stamped) is that by January 2006, months 
before the date stamp evidence of receipt of the appellant's 
death pension claim at VA, VA had requested an "Examination 
For Housebound Status Or Permanent Need For Regular Aid And 
Attendance," which was conducted in January 2006.  But for 
some type of claim with VA, VA had no reason or authority to 
request examination of the appellant.  The aid and attendance 
examiner noted the appellant had been admitted to the nursing 
home on September 8, 2005, so was well aware of the history 
of nursing home admission, which is coincidental to the date 
the VA death pension application was signed and is alleged to 
have been submitted to VA.  All of these documents were 
created prior to June 20, 2006, the date stamped on the 
appellant's claim.  Finally, as further evidence of the fact 
that the appellant believed that she had filed a claim with 
VA, and as some evidence that tends to show that a claim with 
VA was filed (although not conclusive in itself), is a VA 
Form 21-4138, Statement in Support of Claim, received in June 
2006, in which the appellant requested the status of the 
claim that she had previously filed on September 8, 2005.

The Board has no reason to doubt the appellant's genuine 
belief that she had submitted a claim for death pension 
benefits, particularly when there are several documents 
created around September 2005 all relating to the appellant's 
claim.  As explained, the Board finds that there is clear 
evidence to the contrary sufficient to rebut the presumption 
of administrative regularity of the June 20, 2006 VA date 
stamp.  In addition, resolving all reasonable doubt in favor 
of the appellant, the Board finds such is evidence that the 
appellant had in fact submitted an application for death 
pension benefits to VA in September 2005.  

The Board also finds that the most appropriate effective date 
is September 19, 2005, as that is the date she signed the VA 
Form 21-534, which is the application for death pension 
benefits with VA.  It must be noted that, if the Board had 
picked September 8, 2005, which is the earliest date that a 
document was signed and dated, as the effective date, it 
would not affect the payment of monetary benefits in this 
case.  See 38 U.S.C.A. § 5111(a) (West 2002) (payment of VA 
benefits is effective first day of calendar month following 
the month in which the award became effective); 38 C.F.R. § 
3.31 (2008).  Stated differently, if the effective date for 
death pension benefits is between September 1, 2005 and 
September 30, 2005, the payment of monetary benefits remains 
the same.  Consequently, the Board finds that the award of 
the effective date of September 19, 2005, for the grant of 
death pension benefits, is a full grant of the benefits 
sought because this is the earliest effective date permitted 
by the effective date law and regulations. 


ORDER

An earlier effective date of September 19, 2005, for the 
award of death pension benefits is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


_____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


